         Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 BRUCE KIRBY, INC. et al.,
     Plaintiffs,

         v.                                                No. 3:13-cv-00297 (JAM)
                                                       No. 3:17-cv-01158 (JAM) (consol.)
 LASERPERFORMANCE (EUROPE)
 LIMITED et al.,
      Defendants.


                ORDER RE REMAINING PENDING MOTIONS IN LIMINE

       This case is about a long-running dispute involving Laser sailboats. In 2013, plaintiffs

Bruce Kirby and his namesake company Bruce Kirby, Inc. sued defendants LaserPerformance

(Europe) Ltd. (“LPE”) and Quarter Moon, Inc. (“QMI”). Trial evidence is scheduled to begin

next week on plaintiffs’ claims for violations of the Lanham Act (trademark and false

designation of origin claims) and for common law misappropriation involving the use of the

Bruce Kirby name.

       On January 29, 2020, I conducted a hearing on the parties’ respective motions in limine.

Several days ago I issued a ruling as to the most time-sensitive of these motions, Doc. #558, and

now this ruling determines the remaining motions. I presume familiarity with the many prior

rulings I have issued in this case.

       Attribution of LaserPerformance LLC’s revenue to QMI

       Plaintiffs move in limine to preclude evidence, testimony, or argument that revenues of

LaserPerformance LLC, a non-party that is a subsidiary of QMI, is not attributable to QMI on the

grounds that prior deposition and other testimony given by one of defendants’ Rule 30(b)(6)

witnesses establishes that LaserPerformance LLC’s sales are attributable to QMI. Doc. #525 at

                                                1
         Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 2 of 7



12-13. But, as defendants argue in opposition, it is plaintiffs’ burden to prove at trial what sales,

if any, of Laser sailboats may be legally to attributable to QMI for purposes of establishing

liability. Doc. #532 at 13. It is a fact issue that the Court declines to resolve by way of motion in

limine. Accordingly, I will deny plaintiffs’ motion in limine No. 3 for substantially the reasons

stated in defendants’ opposition.

        Termination of 1989 Builder Agreement

        Plaintiffs move in limine to preclude evidence, testimony, or argument that the 1989

Builder Agreement was not terminated on the grounds that this position would be in conflict with

the testimony of one of defendants’ Rule 30(b)(6) witnesses who testified in a deposition that the

1989 Builder Agreement was terminated. Doc. #525 at 14-15. Defendants argue that whether the

1989 Builder Agreement is terminated is a question of fact for the jury to decide. Doc. #532 at

14-15. I agree and decline to resolve this fact issue by way of a ruling on a motion in limine. For

substantially the reasons stated by defendants in opposition, I will deny plaintiffs’ motion in

limine No. 4 (first).

        Pre-registration evidence related to the prosecution of the BRUCE KIRBY mark

        The Kirby plaintiffs move in limine to preclude evidence pertaining to the prosecution of

the BRUCE KIRBY trademark—specifically, a letter from the U.S. Patent and Trademark Office

dated January 5, 2006, Doc. #525 at 16, concerning a “specimen,” which the Court understands

to be an image of a plaque containing the words “designed by Bruce Kirby” based on the

explanation from the counsel for plaintiffs at the hearing on January 29, 2020, see Doc. #260-5.

        Plaintiffs argue that a trademark registration is prima facie evidence of its validity, and

that because LPE and QMI have not contested the validity of the trademark, they have waived


                                                  2
          Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 3 of 7



any invalidity argument. Defendants respond that this letter is relevant and “establishes that the

Kirby plaintiffs and their counsel were aware long before they filed this lawsuit that the United

States Patent and Trademark Office already had determined this issue [that the use of the phrase

‘Designed by Bruce Kirby’ did not constitute a viable trademark use] against them.” Doc. #532

at 16-17. Counsel for defendants at the pretrial conference further contended that the letter goes

to the reasonableness of defendants’ view that using the BRUCE KIRBY mark in this manner

was fair use. Ibid.

        As an initial matter, I note that in their Joint Trial Memorandum the parties have

stipulated to the fact that the BRUCE KIRBY trademark is owned by plaintiff BKI and the

registration date of the BRUCE KIRBY trademark is November 11, 2008. See Doc. #523-7 at 3.

I therefore agree with plaintiffs that the validity of the BRUCE KIRBY trademark is undisputed

in this case.

        There has been no showing that defendants were aware of this 2006 letter from the U.S.

Patent and Trademark Office at any time during the course of the alleged violations at issue in

this case, and defendants have not shown how their awareness of the letter at some later time is

relevant to any issue in this action. Accordingly, in light of the absence of dispute about the

validity of the trademark and in the absence of a showing that the letter is otherwise relevant, I

will grant the Kirby plaintiffs’ motion in limine No. 5 insofar as it seeks to preclude introduction

of or reference to the letter of January 5, 2006, from the U.S. Patent and Trademark Office.

        Dismissed counterclaims

        Plaintiffs move to preclude the introduction of evidence related to defendants’

counterclaims, which have now been dismissed. Specifically, plaintiffs seek to preclude any

evidence or allegations that Bruce Kirby engaged in wrongful conduct by copyrighting the

                                                 3
         Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 4 of 7



construction manual (in violation of confidentiality provisions) as well as by attempting to start

his own sailing class with a new boat known as “the Torch” sailboat. Doc. #525 at 17-18.

Defendants argue that, because plaintiffs claim that the defendants acted willfully, intentionally,

and with callous disregard of the known rights of plaintiffs, defendants should be permitted to

offer evidence of plaintiffs’ own misconduct to defend against those claims. Doc. #32 at 17-18.

       The allegations at issue in this lawsuit concern alleged misconduct that occurred up until

2013, and I agree with plaintiffs that this post-2013 evidence relating to now-dismissed

counterclaims is not properly relevant to any of the issues in this action and that any possible

relevance is substantially outweighed by the potential for unfair prejudice and confusion.

Accordingly, I will grant plaintiffs’ motion in limine No. 6 to preclude post-2013 evidence of

Mr. Kirby’s alleged efforts to copyright the Laser construction manual and to create the Torch

class of boats.

       Consent defense

       Plaintiffs move in limine to preclude defendants from presenting “argument or evidence

to the jury that Kirby consented or acquiesced to LP’s use of the BRUCE KIRBY trademark

and/or Kirby’s name following termination of LP’s authorization to use the same.” Doc. #525 at

18. The reason for this, according to plaintiffs, is that “consent/acquiescence is an affirmative

defense LP waived by not including it in their Answer or raising the defense during the case.”

Ibid. In opposition, defendants do not dispute that acquiescence is an affirmative defense. See

Doc. #532 at 18-20. But defendants argue that lack of consent is an element of plaintiffs’

trademark infringement claim, pointing out that plaintiffs’ own proposed jury instructions state

that they must prove that defendants used the trademark without consent of plaintiffs. See ibid.;



                                                 4
         Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 5 of 7



see also Doc. #522-13 at 7.

       I agree with plaintiffs that the estoppel-based doctrine of acquiescence is an affirmative

defense, one that the defendants did not plead in their Answer. Doc. #40. But by using the

phrases “consented or acquiesced” and “consent/acquiesced,” plaintiffs stretch their argument to

seek to foreclose the defendants from controverting an element (consent) that plaintiffs bear the

burden to prove. Because defendants have a right to dispute plaintiffs’ evidence, I will not

foreclose them from doing so.

       Section 32 of the Lanham Act, under which plaintiffs bring their claim, states that a

trademark infringement claim may lie against “[a]ny person who shall, without the consent of the

registrant, use in commerce any reproduction, counterfeit, copy, or colorable imitation of a

registered mark in connection with the sale, offering for sale, distribution, or advertising of any

goods or services on or in connection with which such use is likely to cause confusion, or to

cause mistake, or to deceive…” 15 U.S.C. § 1114(1)(a). The law of the Second Circuit makes

clear that “without consent” is an element of a trademark infringement claim. See, e.g., ITC Ltd.

v. Punchgini, Inc., 482 F.3d 135, 146 (2d Cir. 2007); Gruner + Jahr USA Pub., a Div. of Gruner

+ Jahr Printing & Pub. Co. v. Meredith Corp., 991 F.2d 1072, 1075 (2d Cir. 1993). And the case

cited by plaintiffs at the pretrial conference, PRL USA Holdings, Inc. v. U.S. Polo Ass’n, Inc.,

520 F.3d 109 (2d Cir. 2008), is not helpful because, if anything, it makes more clear the

distinction between the affirmative defense of acquiescence and the element that a plaintiff must

prove in an infringement claim: lack of consent. See id. at 115 (stating that “acquiescence is an

affirmative defense, which raises issues different from the elements of a claim of

infringement.”).

       Accordingly, I will grant plaintiffs’ motion in limine No. 7 insofar as it seeks to preclude

                                                  5
           Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 6 of 7



defendants from advancing the affirmative defense of acquiescence but I will deny it insofar as it

seeks to preclude defendants from disputing plaintiffs’ evidence of lack of consent.

       Post-April 2013 evidence

       Defendants move in limine to preclude plaintiffs from introducing evidence of conduct

after April 23, 2013, specifically evidence involving the now-settled 2017 lawsuit between the

parties involving the Kirby fishing boat. Doc. #520. In opposition, plaintiffs argue that evidence

concerning the 2017 lawsuit is probative of defendants’ willfulness in infringing the BRUCE

KIRBY trademark, Doc. #530 at 2-4, and at the pretrial conference, counsel for plaintiffs argued

that the 2017 lawsuit demonstrates that defendants engaged in a pattern of infringing behavior.

       I will grant defendants’ motion on the ground that plaintiffs have not shown that

defendants’ alleged misconduct in 2017 with respect to the use of the Kirby name for a fishing

boat is relevant to the misconduct at issue in this action that occurred in 2013 and earlier. Any

relevance is substantially outweighed by the potential for unfair prejudice and confusion that

would result from injecting the allegations from the Kirby fishing boat lawsuit into this sailboat

lawsuit.

       I am concerned as well that evidence of the 2017 lawsuit would be improper propensity

evidence. Rule 404 provides in part that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Fed. R. Evid. 404(b). Although the Second Circuit,

“follows the ‘inclusionary’ approach, which admits all ‘other act’ evidence that does not serve

the sole purpose of showing the defendant’s bad character and that is neither overly prejudicial

under Rule 403 nor irrelevant under Rule 402,” United States v. Moran-Toala, 726 F.3d 334, 345

(2d Cir. 2013), the primary purpose proffered by plaintiffs as to why evidence of 2017 lawsuit

                                                 6
         Case 3:13-cv-00297-JAM Document 563 Filed 02/05/20 Page 7 of 7



should be admitted as relevant is that it is probative of defendants’ state of mind. It is very

difficult to see how defendants’ state of mind in 2017 reflects on their state of mind years earlier

during the allegedly infringing conduct at issue in this case.

       Plaintiffs also point to the parties’ settlement agreement of 2017 Kirby fishing boat

lawsuit, which states “[plaintiffs] may introduce into evidence at trial in the 2013 Action,

collectively or separately, Defendants’ admissions to the Requests for Admission below [on the

following list of topics], each of which may be used for any purpose allowable under the Federal

Rules of Evidence.” Doc. #520-1 at 2-3 (Ex. A). Because this stipulation is conditioned on the

evidence being allowable in the first instance under the Federal Rules of Evidence, the terms of

the settlement agreement do not compel the admission of this evidence at trial.

       All in all, I will grant defendants’ motion in limine to the extent that it seeks to preclude

evidence of the 2017 lawsuit that the parties settled. But I will otherwise defer ruling on the

admissibility of any other post-2013 evidence pending the parties’ specific identification of such

evidence and the grounds of admissibility.

                                            CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part and DEFERS

in part plaintiffs’ motions in limine No. 3, No. 4 (first), No. 5, No. 6, and No. 7 (Doc. #525) and

defendants’ motion in limine (Doc. #520), as set forth in this ruling.

       It is so ordered.

       Dated at New Haven this 5th day of February 2020.

                                                       /s/Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge



                                                  7
